Order entered September 10, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00533-CR

                                RAMIRO PAYAN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F09-72851-Y

                                           ORDER
       The Court REINSTATES the appeal.

       On March 4, 2014, the Court ordered court reporter Kelly Bryant to file, within fifteen

days, a supplemental record containing all of the exhibits, including DVD exhibits, admitted into

evidence. On March 20, 2014, we received a letter from Ms. Bryant stating that she was having

difficulty retrieving Defendant’s Exhibit no. 2, a video CD. When the supplemental record with

the exhibits was not filed by May 7, 2014, the Court again ordered Ms. Bryant to file the

supplemental record with the exhibits within fifteen days. When the exhibits were not filed by

July 8, 2014, we ordered the trial court to make findings regarding whether the record could be

supplemented with the missing exhibits.
        We ADOPT the trial court’s findings that: (1) Sharon Hazlewood, official court reporter

for the Criminal District Court No. 7, informed the trial court that she located the missing

exhibits and will file a supplemental record containing the exhibits, including Defendant’s

Exhibit no. 2; and (2) Ms. Hazlewood should be given ten days from the September 2, 2014

findings to file the exhibits.

        We ORDER Sharon Hazlewood to file, by SEPTEMBER 17, 2014 a supplemental

record containing all of the exhibits admitted into evidence during trial, including Defendant’s

Exhibit no. 2, a video CD. No further extensions will be granted.

        We ORDER appellant to file his brief by OCTOBER 17, 2014.


                                                    /s/    LANA MYERS
                                                           JUSTICE